1

2
                               UNITED STATES DISTRICT COURT
3
                             NORTHERN DISTRICT OF CALIFORNIA
4

5

6    ROBERT McCULLOUGH, JR. and DR.             )    Case No.: 3:18-cv-02864
     ZHONGXI ZHENG, derivatively                )
7    on behalf of MEDITE CANCER                 )    STIPULATION AND [PROPOSED]
8    DIAGNOSTICS, INC.,                         )    ORDER TO TRANSFER VENUE
                                                )    TO THE DISTRICT COURT FOR
9        Plaintiffs,                            )    THE DISTRICT OF DELAWARE
                                                )
10
         v.                                     )
11                                              )
     WILLIAM AUSTIN LEWIS IV,                   )
12   STEPHEN VON RUMP, DR. JOHN                 )
13   ABELES, JOEL KANTER, GREGORY               )
     FORTUNOFF and LEWIS                        )
14   OPPORTUNITY FUND                           )
     L.P.,                                      )
15
                                                )
16        Defendants,                           )
                                                )
17        and                                   )
18                                              )
     MEDITE CANCER DIAGNOSTICS,                 )
19   INC.,                                      )
                                                )
20
              Nominal Defendant                 )
21   ____________________________________

22            Plaintiffs Robert McCullough, Jr. and Dr. Zhongxi Zheng (“Plaintiffs”) and
23
     Defendants Medite Cancer Diagnostics, Inc., Lewis Opportunity Fund, L.P., William
24
     Austin Lewis IV, Stephen Von Rump, Dr. John Abeles, Joel Kanter and Gregory
25

26   Fortunoff (“Defendants,” collectively, the “Parties”) submit this Stipulation and Proposed

27   Order.
28

                                   STIPULATION AND [PROPOSED] ORDER
                                                    -1-
1                                            RECITALS
2
           1.     On October 23, 2018, Defendants filed a Motion to Dismiss the Plaintiffs’
3
     Complaint.
4

5          2.     Counsel for the Parties have met and conferred, and agree to Transfer

6    Venue to the District Court for the District of Delaware
7
                           STIPULATION AND PROPOSED ORDER
8
           1.     IT IS HEREBY STIPULATED by and between the Parties that the Court
9

10   shall Transfer Venue to the District Court for the District of Delaware, and vacate all

11   pending dates and hearings currently on calendar in the Northern District of California.
12
           IT IS SO STIPULATED AND AGREED, THROUGH COUNSEL OF RECORD.
13
     DATED: November 16, 2018               BALDWIN MADER LAW GROUP
14

15
                                      By:     /s/ Christopher Mader
16                                          PATRICK BALDWIN
                                            CHRISTOPHER P. MADER
17                                          Attorneys for Plaintiffs
18
     DATED: November 16, 2018               OLSHAN FROME WOLOSKY LLP
19

20
                                      By:     /s/ Richard Nicholson
21                                          John G. Moon, Esq.
                                            Richard W. Nicholson, Jr., Esq.
22                                          Attorneys for Defendant Medite Cancer Diagnostics,
23                                          Inc.

24   ///
25
     ///
26
     ///
27
28   ///

                                    STIPULATION AND [PROPOSED] ORDER
                                                  -2-
1    DATED: November 16, 2018           MURPHY, PEARSON, BRADLEY & FEENEY
2

3                                 By:     /s/ Jason Fellner
                                        Jason E. Fellner, Esq.
4                                       Alston L. Lew, Esq.
5                                       Attorneys for Defendant Medite Cancer Diagnostics,
                                        Inc.
6
     DATED: November 16, 2018           MILLSTEIN & ASSOCIATES
7

8                                 By:      /s/ Gerald Richelson
                                        David J. Millstein, Esq.
9                                       Gerald S. Richelson, Esq.
10                                      Attorneys for Defendants Lewis Opportunity Fund,
                                        L.P., William Austin Lewis IV, Stephen von Rump,
11                                      Dr. John Abeles, Joel Kanter and Gregory Fortunoff
12   IT IS SO ORDERED.
13
     DATED:   11/19/18                  By:
14                                            Judge of the District Court
15

16

17

18

19

20

21

22

23

24

25

26

27
28

                                STIPULATION AND [PROPOSED] ORDER
                                                 -3-
